The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 10/29/2020.
Claims 1, 10 and 19 are amended.
Claims 2, 9, 11, 18 and 20 are cancelled. 
Claims 1, 3-8, 10, 12-17 and 19 are pending.
Claims 1, 3-8, 10, 12-17 and 19 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
Response to Arguments
8. Applicant`s arguments filed October 29, 2020 have been fully considered but they are not persuasive with respect to prior art rejection.
9. Applicant argued that neither Srinivasan nor Liu appear to teach determining that two metadata objects stored in two or more storage vaults are associated tombstone metadata objects, wherein the completion of synchronization is based on a determination that each storage vault, of the plurality of storage vaults, includes storage of a common one of the associated tombstone metadata objects of a common revision 
"To fix these records multiple actions may occur. First, their versions are removed from the downstream machine 202's version vector. Then, if the corresponding file (based on fid) does not exist or is not in the content set, the metadata record is tombstoned with a lower fence value; otherwise, the metadata record is assigned a new version with a lower fence value. In some file systems each file is assigned an ID that is unique on a volume. The ID may be used to open a handle to the file. This file ID is sometimes referred to herein as "fid.". Applicant further argued that the rejection appears limited to a discussion of saving metadata for an original version of a document and a mapping to an edited version without the claimed (as amended) "storage of a common one of the associated tombstone metadata objects" with respect to Habouzit. Examiner relies on a newly cited reference Bjorner to disclose “determining that two metadata objects stored in two or more storage vaults are associated tombstone metadata objects, wherein the completion of synchronization is based on a determination that each storage vault, of the plurality of storage vaults, includes storage of a common one of the associated tombstone metadata objects of a common revision number, and wherein the associated tombstone metadata objects include metadata objects that contain a list of data to be deleted upon the completion of synchronization”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3-4, 7, 10, 12-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US PGPUB 2013/0339420) (hereinafter ‘Srinivasan’), in view of Bjorner et al. (US PGPUB 2004/0177100 hereinafter referred to as Bjorner), Habouzit et al. (US PGPUB 2015/0347440) (hereinafter ‘Habouzit’) and further in view of Novik (US PGPUB 2007/0299887 hereinafter referred to as Novik).
As per independent claim 1, Srinivasan discloses a method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN) [(Paragraphs 0001, 0017 and 0020; FIGs. 1 and 6) wherein data collaboration system 102 includes processor 146 , clients 106 and 108 and network 114 to correspond to the claimed limitation], the method comprises: detecting completion of synchronization of a plurality of associated tombstone metadata objects across a plurality of storage vaults [(Paragraphs 0006, 0024-0027 and 0032-0036; FIGs. 1 and 8) wherein it will be appreciated that, as long as there are still files to be moved in the selected folder 132, the tombstone stored at the old location if, at block 412, it is determined that all of the files have been moved, then data move component 120 modifies the tombstone 202 to be tombstone 184 and to indicate that the move has been completed. This is done by illustratively modifying the status indicator 196 and the human readable data 188 to indicate that the move has been completed. This is indicated by block 414 in FIG. 5. It will also be appreciated that, while the move is in process, data move component 120 may lock the files in folder 132 during the move. Any changes by a client or other user device will be held locally on that client or user device until the move has been completed to correspond to the claimed limitation].
Srinivasan does not appear to explicitly disclose determining that two metadata objects stored in two or more storage vaults are associated tombstone metadata objects, wherein the completion of synchronization is based on a determination that each storage vault, of the plurality of storage vaults, includes storage of a common one of the associated tombstone metadata objects of a common revision number, and wherein the associated tombstone metadata objects include metadata objects that contain a list of data to be deleted upon the completion of synchronization.
However, Bjorner discloses determining that two metadata objects stored in two or more storage vaults are associated tombstone metadata objects [(Paragraphs 0004-0005, 0052 and 0078-0087; FIGs. 1 and 3-5) where deletion of a , wherein the completion of synchronization is based on a determination that each storage vault, of the plurality of storage vaults, includes storage of a common one of the associated tombstone metadata objects of a common revision number [(Paragraphs 0004-0005, 0051-0052, 0060-0061 and 0078-0087; FIGs. 1 and 3-5) where machine A (e.g., machine 202) obtains updated objects from machine B (e.g., machine 201). To initiate this synchronization process, A sends its version vector (i.e., VV.sub.A(A.fwdarw.0, B.fwdarw.0) to B. Machine B traverses the meta-data records in its database DB.sub.B(e.g., the records corresponding to U.sub.1 and U.sub.2) to determine those records whose versions are not subsumed by A's version vector. Subsumed means that they have a version value that is less than or equal to the one in the version vector A. In this case, both of the versions for the records on machine B are not subsumed by the A's version vector, as the version for the object Doc 210 is 1, , and wherein the associated tombstone metadata objects include metadata objects that contain a list of data to be deleted upon the completion of synchronization [(Paragraphs 0004-0005, 0049-0052, 0057-0058, 0062-0064 and 0078-0087; FIGs. 1 and 3-5; FIGs. 1 and 3-5) where deletion of a resource on one machine is communicated to other machines by sending a notification referred to as a tombstone notification, or simply a tombstone. first line of the table indicates that a record associated with a resource may be deleted from .

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan and Bjorner before him or her, to modify the control device of Srinivasan to include the database synchronization of Bjorner because it will enhance data processing.
The motivation for doing so would be for [“ensure consistency between machines by propagating garbage collection based on consistency checks between the data bases” (Paragraphs 0061, lines 4-6 by Bjorner)].
Therefore, it would have been obvious to combine Srinivasan and Bjorner to obtain the invention as specified in the instant claim.
Srinivasan/ Bjorner does not appear to explicitly disclose wherein the completion of synchronization is based on a determination that each storage vault includes storage of a common tombstone metadata object.
However, Habouzit discloses wherein the completion of synchronization is based on a determination that each storage vault includes storage of a common tombstone metadata object [(Paragraphs 0008, 0009 and 0039-0041; FIGs. 1 and 2) wherein the the kernel of an operating system can monitor processing threads of an application to determine whether a sequence of processing operations by the processing thread indicates that the processing thread is performing a safe save operation. In another embodiment, the kernel can monitor calls between the application and the file system. The kernel can then determine whether the file being safely saved by the processing thread is performing the safe save over a tracked document. If the 
Srinivasan, Bjorner and Habouzit are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan, Bjorner and Habouzit before him or her, to modify the method of Srinivasan, Bjorner to include the save operations of Habouzit whereby safe save is ensured.
The motivation for doing so would be [“to balance the amount of storage required” (Paragraph 0041, lines 13 by Habouzit)].
Therefore, it would have been obvious to combine Srinivasan, Bjorner and Habouzit to obtain the invention as specified in the instant claim.
Srinivasan/ Bjorner does not appear to explicitly disclose identifying, for each storage vault of the plurality of storage vaults, one or more locally stored data objects for deletion based on content of a tombstone metadata object of the plurality of associated tombstone metadata objects, where the tombstone metadata object is associated with the storage vault; facilitating deletion of the one or more locally stored data objects from each storage vault;  determining that each vault has successfully deleted the one or more locally stored data objects; and facilitating deletion of the tombstone metadata object associated with each of the storage vaults.
However, Novik discloses identifying, for each storage vault of the plurality of storage vaults, one or more locally stored data objects for deletion based on content of a tombstone metadata object of the plurality of associated tombstone metadata objects, where the tombstone metadata object is associated with the storage vault [(Paragraphs 0001, 0017, 0039, 0054-0059, 0063 and 0070; FIGs. 1 and 2) where In order to maintain full convergence between replicas, all changes may be communicated between them. This includes item creation, update and deletion. Upon deletion, metadata of the deleted item may be stored as a tombstone. This is used to communicate the deletion to other replicas. The metadata identifies the deleted items, as well as information crucial to detect conflicts to correspond to the claimed limitation]; facilitating deletion of the one or more locally stored data objects from each storage vault; determining that each vault has successfully deleted the one or more locally stored data objects [(Paragraphs 0001, 0017, 0039 and 0054-0059 and 0070; FIGs. 1 and 2) where the various databases in FIG. 1 are arranged to engage in multi-master synchronization. No single database necessarily contains the "true" data. Instead, data may be created, added, modified, or deleted from any of the databases, and such developments will be propagated to the other databases if and when a synchronization is performed. The synchronizability of the databases is indicated by the ; and facilitating deletion of the tombstone metadata object associated with each of the storage vaults [(Paragraphs 0001, 0017, 0039, 0070and 0076-0077; FIGs. 1 and 2) where the Computer program 200 may further comprise instructions for tombstone cleanup 202. Such instructions 202 comprise instructions for removing at least one representation of a deleted item from said list of deleted items 220. Instructions for tombstone cleanup 202 may comprise, for example, instructions for removing tombstones from 220 according to remaining space criteria or a retention time policy. Instructions 202 should also include, or otherwise operate in conjunction with, instructions 203 for tombstone cleanup based on synchronizing database identifiers. Instructions 203 for tombstone cleanup based on synchronizing database identifiers leverage the database identifiers and database version identifiers to determine which tombstones can be deleted. For example, many versions of a synchronizing database B are represented in 220, e.g. B1, B3, B4, and B6, tombstones that are flagged with previous synchronizing database identifiers and a synchronizing database version identifiers can be cleaned up, so long as it is ensured that information is retained regarding a subsequent version of the synchronizing database. Thus, instructions 203 may comprise instructions for ensuring that at least one representation of a deleted item is retained, wherein a retained representation of said deleted item comprises item version information with a subsequent version as .
Srinivasan/ Bjorner and Novik are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan and Novik before him or her, to modify the control device of Srinivasan to include the database synchronization of Novik because it will enhance data processing.
The motivation for doing so would be for [“an effective way to clean-up tombstones in a setting involving multi-master database synchronization, without loss of convergence” (Paragraph 0006, line 3 by Novik)].
Therefore, it would have been obvious to combine Srinivasan, Bjorner and Novik to obtain the invention as specified in the instant claim.
As per dependent claim 3, Habouzit discloses wherein the identifying, for each storage vault, one or more locally stored data objects for deletion based on content of a tombstone metadata object of the plurality of associated tombstone metadata objects includes extracting one or more identifiers associated with the one or more locally stored data objects from the tombstone metadata object [(Paragraphs 0008, 0009 and 0039-0041; FIGs. 1 and 2) wherein tombstone 240 can comprise metadata about the tracked document including, but not limited to, an inode identifier of the document, an inode identifier of a parent of the document, the filename of the document before the safe save of a temporary file over the document, the owner of the file, optionally including an access control list or other permission information, a 
As per dependent claim 4, Habouzit discloses wherein the one or more identifiers include one or more of: a data name, a data identifier, an object identifier, a DSN address, a source name, or one or more slice names [(Paragraphs 0008, 0009 and 0039-0041; FIGs. 1 and 2) wherein tombstone 240 can comprise metadata about the tracked document including, but not limited to, an inode identifier of the document, an inode identifier of a parent of the document, the filename of the document before the safe save of a temporary file over the document, the owner of the file, optionally including an access control list or other permission information, a date/time stamp of the creation of the tombstone, and a persistent document identifier (DOCID) such, as a universally unique identifier (UUID) for the document. In an embodiment, the DOCID can be a 128-bit universally unique identifier (UUID). In another embodiment, the DOCID can be a 32-bit identifier, as is found in some file systems, and additionally include padding bits, or bits that identify a disk volume on which the document resides, or both. In an embodiment, a tombstone 240 may 
As per dependent claim 7, Habouzit discloses wherein the determining that each vault has successfully deleted the one or more locally stored data objects includes receiving delete indicators [(Paragraphs 0039 and 0078; FIGs. 1 and 2) wherein the kernel 220 can determine that a sequence of operations indicates that a safe save is in process of being performed. In an embodiment, the kernel 220 can examine the buffer 245 for processing thread of an application 205 to determine whether a sequence of operations indicates that a safe save is being performed. In an embodiment, the kernel 220 can implement a finite state machine to determine whether a sequence of processing operations indicates that a safe save is being performed. A safe save operation can include a file rename or delete operation; Novik also teaches (Paragraphs 0077; FIGs. 1 and 2 of Novik) wherein Instructions 203 for tombstone cleanup based on synchronizing database identifiers leverage the database identifiers and database version identifiers to determine which tombstones can be deleted. For example, many versions of a synchronizing database B are represented in 220, e.g. B1, B3, B4, and B6, tombstones that are flagged with previous synchronizing database identifiers and a synchronizing database version identifiers can be cleaned up, so long as it is ensured that information is retained regarding a subsequent version of the synchronizing database. Thus, instructions 203 may comprise instructions for ensuring that at least one representation of a deleted item is retained, wherein a retained representation of said deleted item comprises item version information with a 
As per dependent claim 15, Habouzit discloses wherein the associated tombstone metadata objects include a time indicating when it was created [(Paragraphs 0008, 0009 and 0039-0041; FIGs. 1 and 2) wherein tombstone 240 can comprise metadata about the tracked document including, but not limited to, an inode identifier of the document, an inode identifier of a parent of the document, the filename of the document before the safe save of a temporary file over the document, the owner of the file, optionally including an access control list or other permission information, a date/time stamp of the creation of the tombstone, and a persistent document identifier (DOCID) such, as a universally unique identifier (UUID) for the document. In an embodiment, the DOCID can be a 128-bit universally unique identifier (UUID). In another embodiment, the DOCID can be a 32-bit identifier, as is found in some file systems, and additionally include padding bits, or bits that identify a disk volume on which the document resides, or both. In an embodiment, a tombstone 240 may additionally include a time-to-live value that determines when the tombstone 240 is destroyed. The time-to-live value can be, e.g., a time increment, an expiration date/time stamp, or an ordinal counter to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 12, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for dependent claim 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for dependent claim 16, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 5, 6, 8, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable Srinivasan in view of Bjorner, in view of Novik, as applied to claim 1 and 10 above, in view of Resch et al. (US PGPUB 2011/0106904) (hereinafter ‘Resch’).
As per dependent claim 5, Srinivasan// Bjorner /Novik discloses the method of claim 1.
Srinivasan/Novik does not appear to explicitly disclose wherein the facilitating deletion of the one or more locally stored data objects from each storage vault includes identifying DSN addresses of the one or more locally stored data objects and issuing delete requests to the storage vault, where the delete requests include the identified DSN addresses.
However, Resch discloses wherein the facilitating deletion of the one or more locally stored data objects from each storage vault includes identifying DSN addresses of the one or more locally stored data objects and issuing delete requests to the storage vault, where the delete requests include the identified DSN addresses [(Paragraphs 0079-0081; FIGs. 1 and 6) wherein FIG. 6 is a schematic block diagram of an embodiment of a file system hierarchy including a plurality of user 

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan, Novik and Resch before him or her, to modify the method of Srinivasan, Novik to include the DSN address of Resch to enhance data processing operations.
The motivation for doing so would be [“to improve data storage integrity and security” (Paragraph 0048, lines 13-15 by Resch)].
Therefore, it would have been obvious to combine Srinivasan, Novik and Resch to obtain the invention as specified in the instant claim.
As per dependent claim 6, Resch discloses wherein the identified DSN addresses include slice names [(Paragraphs 0081-0083; FIGs. 1 and 2) where the total virtual DSN address space 148 is defined by a forty-eight byte identifier thus creating 25648 possible slice names. The virtual DSN address space 148 accommodates addressing of EC data slices corresponding to segments of data objects (e.g., data file, blocks, streams) over various generations and vaults. The slice name is a virtual DSN address and remains the same even as different DS memories 22 or DS storage units 36 are added or deleted from the physical DSN memory 22 to correspond to the claimed limitation].
As per dependent claim 8, Resch discloses wherein the facilitating deletion of the tombstone metadata object associated with each of the storage vaults includes identifying DSN addresses of the tombstone metadata object and issuing delete requests to the storage vault, where the delete requests include the identified DSN addresses [(Paragraphs 0079-0081; FIGs. 1 and 6) wherein FIG. 6 is a schematic block diagram of an embodiment of a file system hierarchy including a plurality of user virtual memories in a virtual DSN address space 148, a virtual dispersed storage network (DSN) address to physical location table 142, and a physical dispersed storage network (DSN) memory 22. The file system hierarchy is an illustration of translating a user virtual memory address space 152 into a virtual dispersed storage network (DSN) address space 148 and then to a physical address in a DSN memory 22. In this illustration, the physical DSN memory 22 includes a plurality of DS storage units 36 (e.g., A, C, D, and F). In an example, where there are four pillars, there are four slices (X=4) created for each of Y data segments. Pillars can be allocated to more than one DS storage unit, but a given DS storage unit is not generally assigned to store more than one pillar from a given file/data object of a user vault to improve system robustness (e.g., avoiding loss of multiple slices of a data segment as a result of a single DS storage unit failure). In an embodiment, one of the plurality of user virtual memories 152a-n utilizes a native OS file system to access the virtual DSN address space 148 by including source name information in requests such as read, write, modify, delete, list, etc. A vault identifier in the source name and/or a file/block name may be used to index the virtual DSN address space 148 to determine a user vault. A unique virtual vault is associated with each user (e.g., an individual, a group of individuals, a business entity, a group of business entities, etc.) and may contain operational parameters (described with more detail with respect to FIG. 10), user attributes (e.g., user identification, billing data, etc.) and a list of DSN memories 22 and a plurality of storage units 36 for a DSN memory 22 that may be utilized to support the user, where it will be obvious for the 
As for dependent claim 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for dependent claim 17, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135